                                                                                                      6/2/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
AKEEM OLIVER,                                                           :
                                                                        :
                                    Plaintiff,                          :   MEMORANDUM ORDER
                                                                        :
                  -v-                                                   :   19-CV-11219 (PGG) (JLC)
                                                                        :
CITY OF NEW YORK, et al.,                                               :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Plaintiff Akeem Oliver brought this action pursuant to 42 U.S.C. § 1983

against the City of New York and various NYPD officials for false arrest, excessive

use of force, municipal liability pursuant to Monell v. Department of Social Services

of the City of New York, 436 U.S. 658 (1978), and corresponding and derivative

claims pursuant to New York state law. He has also sued the Department of

Education of the City of New York and various DOE officials for claims of race

discrimination, hostile work environment, and retaliation under federal, state, and

city discrimination laws, and has separate Monell claims against the DOE. Before

the Court is Defendants’ letter-motion to stay discovery on Oliver’s Monell claims




                                                        1
against the NYPD Defendants. Dkt. No. 72. 1 Oliver opposes this request. Dkt. No.

79. 2

        “[U]pon a showing of good cause a district court has considerable discretion to

stay discovery” pursuant to Federal Rule of Civil Procedure 26(c). Integrated Sys. &

Power. Inc. v. Honeywell Int'l, No. 09-CV-5874 (RPP), 2009 WL 2777076, at *1

(S.D.N.Y. Sept. 1, 2009); accord Ellington Credit Fund, Ltd. v. Select Portfolio

Servs., Inc., No. 08-CV-2437 (RJS), 2009 WL 274483, at *1 (S.D.N.Y. Feb. 3, 2009).

Rule 26(d) also allows the Court “to control the sequence and timing of discovery,”

particularly where resolution of a preliminary matter may decide the entire case.

Thrower v. Pozzi, No. 99-CV-5871 (GBD), 2002 WL 91612, at *7 (S.D.N.Y. Jan. 24,

2002) (citing Association Fe Y Allegria v. Republic of Ecuador, No. 98-CV-8650

(BSJ), 1999 WL 147716, at *1 (S.D.N.Y. Mar. 16, 1999)). “[A] court determining

whether to grant a stay of discovery pending a motion must look to the particular


1 To the extent Defendants are seeking a bifurcation of the Monell claims for trial
(and they appear to do so since they cite to Rule 42 in their letter-motion), the Court
agrees with Oliver that it would be premature to do so and denies that request
without prejudice. See, e.g., Alli v. Steward-Bowden, No. 11-CV-4952 (PKC) (KNF),
2013 WL 5229995, at *2 (S.D.N.Y. Sept. 17, 2013)). An order bifurcating trial for
Monell purposes normally should not be granted before the summary judgment
stage. See, e.g., Tabor v. New York City, No. 11-CV-195 (FB) (CLP), 2012 WL
603561, at *11 (E.D.N.Y. Feb. 23, 2012), adopted by 2012 WL 869424 (Mar. 14,
2012).

2 Oliver argues that the request for a stay should be rejected as untimely. It is true
that Defendants waited for months to make this request; at the same time, Oliver,
who apparently served Monell discovery requests last fall, never moved to compel.
While it would have been far preferable had Defendants sought a stay when the
case management plan was entered, the Court sees no prejudice at this time, given
the current posture of the case with a motion to dismiss pending and non-Monell
discovery still ongoing, other than the inevitable delay that follows when there is a
stay.

                                           2
circumstances and posture of each case.” Roper v. City of New York, No. 15-CV-

8899 (PAE) (GWG), 2017 WL 462270, at *1 (S.D.N.Y. Jan. 25, 2017) (quoting Alford

v. City of New York, No. CV-2011-622 (ERK) (MDG), 2012 WL 947498, at *1

(E.D.N.Y. Mar. 20, 2012)). The moving party bears the burden of demonstrating

good cause under Rule 26(c). See Thrower, 2002 WL 91612, at *7.

      In a lawsuit containing a Monell claim, if the plaintiff cannot show that his or

her constitutional rights were violated by any individual defendants, the Monell

claim will also fail. See, e.g., Askins v. Doe, 727 F.3d 248, 253-54 (2d Cir. 2013)

(“[T]he plaintiff’s failure to secure a judgment against the individual actors would . .

. preclude a judgment against the municipality if the ruling . . . resulted from the

plaintiff’s failure to show that they committed the alleged tort.”) (emphasis

omitted). 3 Thus, discovery on a plaintiff’s Monell claim “could prove entirely

irrelevant to a section 1983 case and cause unnecessary burden.” Roper, 2017 WL

462270, at *1.

      However, as the Court in Alli explained:

             [I]f discovery is staged, rather than claims bifurcated, the
             Court may take account of the likely strength of the
             underlying claims and then determine whether to allow
             discovery to proceed on the second-stage Monell claim.
             Discovery on the underlying claims may give some
             indication of whether there is likely heft to the Monell

3 Notably, there are some instances in which a Monell claim could survive even
where there is no individual liability. See, e.g., Bishop v. City of New York, No. 13-
CV-9203 (AJN), 2016 WL 4484245, at *4 (S.D.N.Y. Aug. 18, 2016) (“[T]he Second
Circuit has held that if the individual defendants are dismissed for other reasons
[than committing a tort] a plaintiff can still recover on his Monell claim if he can
‘plead and prove against the municipality that municipal actors committed the tort
against the plaintiff and that the tort resulted from a policy or custom of the
municipality.’” (quoting Askins, 727 F.3d at 253)).

                                           3
               claim. With an understanding of the evidence developed
               in [the] first stage of discovery (often presented through a
               summary judgment motion), a Court may then decide to
               allow Monell discovery to proceed with a view toward a
               single trial, or, at that juncture, grant bifurcation.

2013 WL 5229995, at *1. “Following these principles, courts often stay discovery on

Monell claims until enough information is available on the individual claims—

either at the close of discovery or following summary judgment—to assess the

strength of a claim that a constitutional violation actually took place.” Roper, 2017

WL 462270, at *1 (citing Thrower, 2002 WL 91612, at *7) (“Given that discovery on

the claims against the individual defendants is much more limited, efficiency will

best be served if the discovery on the claims against the supervisory defendants is

stayed pending completion of discovery on the claims against the individuals.”);

accord Tabor, 2012 WL 603561, at *10; but see Guadalupe v. City of New York, No.

15-CV-220 (CM) (JCF), 2016 WL 675440, at *1 (S.D.N.Y. Feb. 16, 2016) (because

City had already gathered discovery relating to Monell claims, claim of burden not

compelling).

      In this case, Defendants contend that to support his Monell claim against the

NYPD, Oliver will be seeking “documents related to training and policies as they

relate to arrest procedures, discrimination, racial profiling, bias-based policing,

probable cause for endangering [the] welfare of a child, child complainants, and/or

drop guns, Rule 30(b)(6) testimony and potentially even more.” Defendants’ May 3,

2021 Letter, at 2 (Dkt. No. 72). In his response, Oliver does not contradict this

claim, nor does he offer to narrow his Monell discovery against the NYPD



                                            4
Defendants. Contrary to Oliver’s argument that they “appear to be making the

conclusory assertion that Monell discovery is by its very nature burdensome,”

Plaintiff’s May 14, 2021 Letter, at 3 (Dkt. No. 79), Defendants have specifically

identified a litany of categories that would likely lead to legitimate objections of

overbreadth and burdensomeness.

      Moreover, having reviewed the transcript of the August 6, 2020 conference

before Judge Gardephe (Dkt. No. 77) and having considered the motion to dismiss

papers as well as the parties’ submissions regarding Defendants’ request (Dkt. Nos.

63, 64, 65, 72, 79), the Court concludes that it will be more efficient to stay

discovery on the Monell claims against the NYPD until there is additional evidence

regarding whether a constitutional tort was committed. For avoidance of doubt, the

Court makes no finding with respect to whether there is a cognizable constitutional

claim against the NYPD defendants at this time. Rather, whether Oliver’s arrest

was constitutional or not, the policies that Oliver has identified in his pleadings

may well not apply to his arrest, and thus it is appropriate to stay discovery related

to the Monell claim until it is determined whether that claim is cognizable.

Accordingly, the Court grants Defendants’ letter-motion.

       Discovery on Plaintiff’s remaining claims, including his Monell claims

against the New York City Department of Education, are to proceed in accordance

with the most recent case management plan, which set a revised fact discovery

deadline of September 24, 2021. Dkt. No. 70. If the Monell claims against the




                                            5
NYPD survive the motion to dismiss, and the record is further developed in

discovery to justify it, Oliver may request to lift the stay.

      The Clerk of Court is respectfully directed to terminate the motion at Docket

No. 72 and mark it as “granted.”

      On an unrelated topic, the Court directs the parties to report whether they

would be interested in participating in a settlement conference, and, if so, when

such a conference should be scheduled. The parties should submit a joint letter by

June 9 providing the Court with their views as to the timing of a settlement

conference (or alternatively a referral to the Court Mediation Program, if that is

their preference). The Court is mindful that the motion to dismiss is pending (and

recently referred to the undersigned) and that discovery is proceeding apace, but

in cases of this kind the Court has found that settlement conferences at a

relatively early stage are useful and often more likely to lead to settlement than if

the parties wait until a later stage of the litigation.

      SO ORDERED.

Date: June 2, 2021
      New York, New York




                                            6
